APC GROUP, INC.


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 1st
day of March, 2009 ( the “Effective Date”), between APC Group, Inc., a Nevada
corporation (the “Company"), and Kenneth S. Forster (“Executive”, collectively
with the Company sometimes referred to as the “Parties” and each individually
sometimes referred to as a “Party”). Unless otherwise indicated, all references
to Sections are to Sections in this Agreement.


W I T N E S S E T H:


WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:


1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company, as President and Chief Executive Officer
(“Employment”) for a period of nine (9) months (the “Term”) beginning on the
Effective Date and ending on November 30, 2009.  This Agreement is automatically
renewable for successive terms of twelve (12) months.  Executive or the Company
shall provide the other with written notice of non-renewal at least thirty (30)
days, but not more than sixty (60) days, before the end of the period of
Employment.


2. Scope of Employment.


(a)           During the Employment, Executive will serve as President and Chief
Executive Officer of the Company. In that connection, Executive will (i) devote
his full-time, attention, and energies to the business of the Company and will
diligently and to the best of his ability perform all duties incident to his
employment hereunder; (ii) use his best efforts to promote the interests and
goodwill of the Company; and (iii) perform such other duties as the Board of
Directors of the Company, or its authorized representative, may from
time-to-time require, consistent with the general level and type of duties and
responsibilities customarily associated with such position.


(b)           Section 2(a) shall not be construed as preventing Executive from
(i) serving on corporate, civic or charitable boards or committees, or (ii)
making investments in other businesses or enterprises; provided that in no event
shall any such service, business activity or investment require the provision of
substantial services by Executive to the operations or the affairs of such
businesses or enterprises such that the provision thereof would interfere in any
respect with the performance of Executive's duties hereunder; and subject to
Section 6.


3. Compensation and Benefits During Employment. During the Employment, the
Company shall provide compensation to Executive as follows.


(a)           Executive shall receive a base salary at the annualized rate of
one hundred twenty thousand dollars ($1200,000) or ten thousand dollars
($10,000) a month.  Such salary shall be paid periodically in accordance with
normal Company payroll practices.  The Company shall be responsible for the
withholding of all taxes to the Internal Revenue Service as well as any and all
other taxes payable in the United States including taxes payable to any state or
local jurisdiction.  The Company shall review the base salary at least annually,
and, if appropriate, increase it. The annual salary of $120,000, together with
any increases thereto, shall be referred to herein as the “Base Salary.”


Initials __/__ Page 1

--------------------------------------------------------------------------------


 
(b)           Executive shall receive **** shares of the Company’s common stock
(“Stock Compensation”) registered on Form S-8 and bearing a legend regarding the
Consultant’s status as an affiliate within the meaning of Rule 144 (“S-8
Shares”), which shall accrue monthly in equal amounts of **** S-8 Shares per
month and are payable quarterly.


(c)           The Consultant shall receive $20,000 as a signing bonus.


(d)           Executive will be entitled to participate in any health insurance
or other employee benefit plan which the Company may adopt in the future.


(e)           The Company will pay or reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder in accordance
with the Company’s established policies.


(f)           Executive will be entitled to participate in any incentive program
or discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.


(g)           Executive will be entitled to participate in any stock option plan
of the Company which may be approved in the future by the Board of Directors.


(h)           In the event that the Company obtains director or officer
insurance covering any person during the Term of this Agreement, the Company
will also take reasonable measures to obtain such insurance covering Executive.


4. Confidential Information.


(a)           Executive acknowledges that the law provides the Company with
protection for its trade secrets and confidential information.  Executive will
not disclose, directly or indirectly, any of the Company’s confidential business
information or confidential technical information to anyone without
authorization from the Company’s management.  Executive will not use any of the
Company’s confidential business information or confidential technical
information in any way, either during or after the Employment with the Company,
except as required in the course of the Employment.


(b)           Executive will strictly adhere to any obligations that may be owed
to former employers insofar as Executive’s use or disclosure of their
confidential information is concerned.


(c)           Information will not be deemed part of the confidential
information restricted by this Section 4 if Executive can show that:   (i) the
information was in Executive’s possession or within Executive’s knowledge before
the Company disclosed it to Executive; (ii) the information was or became
generally known to those who could take economic advantage of it;  (iii)
Executive obtained the information from a party having the right to disclose it
to Executive without violation of any obligation to the Company, or (iv)
Executive is required to disclose the information pursuant to legal process
(e.g., a subpoena), provided that Executive notifies the Company immediately
upon receiving or becoming aware of the legal process in question. No
combination of information will be deemed to be within any of the four
exceptions in the previous sentence, however, whether or not the component parts
of the combination are within one or more exceptions, unless the combination
itself and its economic value and principles of operation are themselves within
such an exception or exceptions.


Initials __/__ Page 2

--------------------------------------------------------------------------------


 
(d)           All originals and all copies of any drawings, blueprints, manuals,
reports, computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during the
Employment are the property of the Company.  Upon Termination of the Employment,
whether or not with Cause, Executive will immediately deliver to the Company all
property of the Company which may still be in Executive’s possession.  Executive
will not remove or assist in removing such property from the Company’s premises
under any circumstances, either during the Employment or after Termination
thereof, except as authorized by the Company’s management.


(e)           For a period of one year after the date of Termination of the
Employment, Executive will not, either directly or indirectly, hire or employ or
offer or participate in offering employment to any person who at the time of
such Termination or at any time during such one year period following the time
of such Termination was an employee of the Company without the prior written
consent of the Company.


5.  Ownership of Intellectual Property.


(a)           The Company will be the sole owner of any and all of Executive’s
Inventions that are related to the Company’s business, as defined in more detail
below.


(b)           For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.


(c)           An Invention is “related to the Company’s business”
(“Company-Related Invention”) if it is made, conceived, or reduced to practice
by Executive (in whole or in part, either alone or jointly with others, whether
or not during regular working hours), whether or not potentially patentable or
copyrightable in the U.S. or elsewhere, and it either: (i) involves equipment,
supplies, facilities, or trade secret information of the Company; (ii) involves
the time for which Executive was or is to be compensated by the Company; (iii)
relates to the business of the Company or to its actual or demonstrably
anticipated research and development; or (iv) results, in whole or in part, from
work performed by Executive for the Company.


(d)           Executive will promptly disclose to the Company, or its
nominee(s), without additional compensation, all Company-Related Inventions.


(e)           Executive will assist the Company, at the Company’s expense, in
protecting any intellectual property rights that may be available anywhere in
the world for such Company-Related Inventions, including signing U.S. or foreign
patent applications, oaths or declarations relating to such patent applications,
and similar documents.


(f)           To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive.   In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law, or
otherwise, anywhere in the world, including the right to sue for present or past
infringement) in certain Company-Related Inventions that cannot be automatically
owned by the Company.  In that case, if applicable law permits Executive to
assign Executive’s Right(s) in future Company-Related Inventions at this time,
then Executive hereby assigns any and all such Right(s) to the Company, without
additional compensation to Executive; if not, then Executive agrees to assign
any and all such Right(s) in any such future Company-Related Inventions to the
Company or its nominee(s) upon request, without additional compensation to
Executive.


Initials __/__ Page 3

--------------------------------------------------------------------------------


 
6.  Non-competition.  As a condition to, and in consideration of, the Company’s
entering into this Agreement, and giving Executive access to certain
confidential and proprietary information, which Executive recognizes is valuable
to the Company and, therefore, its protection and maintenance constitutes a
legitimate interest to be protected by the provisions of this Section 6 as
applied to Executive and other employees similarly situated to Executive, and
for ten dollars ($10) and other good and valuable consideration, the receipt and
sufficiency of which Executive hereby acknowledges, Executive acknowledges and
hereby agrees as follows:


(a)           that Executive is and will be engaged in the business of the
Company;


(b)           that Executive has occupied a position of trust and confidence
with the Company prior to the Effective Date, and that during such period and
the period of Executive’s Employment under this Agreement, Executive has, and
will, become familiar with the Company’s trade secrets and with other
proprietary and confidential information concerning the Company;


(c)           that the obligations of this Agreement are directly related to the
Employment and are necessary to protect the Company’s legitimate business
interests; and that the Company’s need for the covenants set forth in this
Agreement is based on the following:  (i) the substantial time, money and effort
expended and to be expended by the Company in developing technical designs,
computer program source codes, marketing plans and similar confidential
information; (ii) the fact that Executive will be personally entrusted with the
Company’s confidential and proprietary information; (iii) the fact that, after
having access to the Company’s technology and other confidential information,
Executive could become a competitor of the Company; and (iv) the highly
competitive nature of the Company’s industry, including the premium that
competitors of the Company place on acquiring proprietary and competitive
information; and


(d)           that for a period commencing on the Effective Date and ending
twelve (12) months following Termination as provided in Section 11, Executive
will not, directly or indirectly, serve as employee, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or entity), or otherwise assist
any person or entity that directly or indirectly engages or proposes to engage
in (i) the same, or a substantially similar, type of business as that in which
the Company engages; or (ii) the business of distribution or sale of (A)
products and services distributed, sold or license by the Company at the time of
Termination; or (B) products and services proposed at the time of Termination to
be distributed, sold or licensed by the Company, anywhere in North America (the
“Territory”); provided, however


(e)           that nothing contained herein shall be construed to prevent
Executive from investing in the stock or securities of any competing corporation
listed on any recognized national securities exchange or traded in the over the
counter market in the United States, but only if (i) such investment is of a
totally passive nature and does not involve Executive devoting time to the
management or operations of such corporation and Executive is not otherwise
involved in the business of such corporation; and if (ii) Executive and his
associates (as such term is defined in Regulation 14(A) promulgated under the
Securities Exchange Act of 1934, as in effect on the Effective Date),
collectively, do not own, directly or indirectly, more than an aggregate of two
percent (2%) of the outstanding stock or securities of such corporation.


Initials __/__ Page 4

--------------------------------------------------------------------------------


 
7. Legal Fees and Expenses.  In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.


8.  Successors.


(a)           This Agreement shall inure to the benefit of and be binding upon
(i) the Company and its successors and assigns; (ii) Executive and heirs,
nominees, legal representatives and/or assigns, except that Executive’s duties
and responsibilities under this Agreement are of a personal nature and will not
be assignable or delegable in whole or in part.


(b)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, Acquisition or otherwise) to all
or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "the Company" shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


9.  Arbitration.


(a)           Except as set forth in paragraph (b) of this Section 9 or to the
extent prohibited by applicable law, any dispute, controversy or claim arising
out of or relating to this Agreement will be submitted to binding arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect on the date of the demand for arbitration.  The arbitration shall take
place before a single arbitrator, who will preferably but not necessarily be a
lawyer but who shall have at least five years’ experience in working in or with
entities engaged in the business of the Company.  Unless otherwise agreed by the
parties, the arbitration shall take place in Fairbanks County, Alaska.  The
arbitrator shall apply Alaska law to the merits of any dispute or claim, without
reference to rules of conflict of law.  Executive hereby expressly consents to
the personal jurisdiction of the state and federal courts located in Alaska for
any action or proceeding arising from or relating to this Agreement and/or
relating to any arbitration in which the parties are participants.  The
arbitrator is hereby directed to take all reasonable measures not inconsistent
with the interests of justice to expedite, and minimize the cost of, the
arbitration proceedings.


(b)           To protect inventions, trade secrets, or other confidential
information of Section 4, and/or to enforce the non-competition provisions of
Section 6, the Company may seek temporary, preliminary, and/or permanent
injunctive relief in a court of competent jurisdiction, in each case, without
waiving its right to arbitration.


(c)           At the request of either party, the arbitrator may take any
interim measures he/she deems necessary with respect to the subject matter of
the dispute, including measures for the preservation of confidentiality set
forth in this Agreement.


(d)           Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.


Initials __/__ Page 5

--------------------------------------------------------------------------------


 
(e)           EXECUTIVE HAS READ AND UNDERSTANDS THESE PROVISIONS, WHICH DISCUSS
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY
LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT
TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL
ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO,
THE FOLLOWING CLAIMS:


(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;


(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE CIVIL RIGHTS ACT OF 1991, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE FAIR LABOR STANDARDS ACT; AND


(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


10. Indemnification.  The Company shall to the full extent permitted by law or
as set forth in the  articles of incorporation, and any future amendments, and
the bylaws of the Company, indemnify, defend and hold harmless Executive from
and against any and all claims, demands, liabilities, damages, losses and
expenses (including attorney's fees, court costs and disbursements) arising out
of the performance of duties hereunder except in the case of Executive’s gross
negligence or willful misconduct.


11. Termination.  This Agreement and the employment relationship created hereby
will terminate (i) upon the disability or death of Executive under Section 11
(a) or 11(b); (ii) with cause under Section 11 (c); (iii) for good reason under
Section 11 (d); or (iv) without cause under Section 11(e).


 
(a)
Disability.  The Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable his
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon the
Company giving at least thirty (30) days written notice of Termination.



 
(b)
Death. This Agreement will terminate on the Death of the Executive.



 
(c)
With Cause.  Company may terminate this Agreement at any time because of, (i) an
act of material dishonesty made by Executive in connection with Executive’s
responsibilities as an employee; (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony or other crime involving moral turpitude, dishonesty or
theft or fraud; or (iii) Executive’s gross misconduct.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company and thus shall not be deemed grounds for
Termination With Cause.



Initials __/__ Page 6

--------------------------------------------------------------------------------


 
 
(d)
Good Reason.  The Executive may terminate his employment for “Good Reason” by
giving the Company ten (10) days written notice if:



 
(i)
Executive is assigned, without Executive’s express written consent, any duties
materially inconsistent with his positions, duties, responsibilities, or status
with Company as of the date hereof, or there is a material reduction of
Executive’s position, duties, responsibilities or status as in effect as of the
date hereof;



 
(ii)
There is a significant reduction in Executive’s Base Salary or bonuses as in
effect immediately prior to such reduction; or

 
(iii)
Company does not pay any material amount of compensation due hereunder and then
fails either to pay such amount within the ten (10) day notice period required
for Termination hereunder or to contest in good faith such notice.  Further, if
such contest is not resolved within thirty (30) days, the Company shall submit
such dispute to arbitration under Section 9.

 
 
(e)
Without Cause.  The Company may terminate this Agreement without cause.

 
12.  Obligations of Company Upon Termination.


(a)           In the event of the termination of Executive’s employment pursuant
to Section 11 (a), (b) or (c), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination.


(b)           In the event of the termination of Executive’s employment pursuant
to Section 11 (d) or (e), Executive will be entitled to receive as severance
pay, an amount equal to $10,000 or $20,000 if such termination occurs on or
before November 30, 2009 and 2010, respectively, or $30,000 if such termination
occurs after November 30, 2010 in addition to all payments of salary earned
through the date of termination in one lump sum.


13.  Other Provisions.


(a)           All notices and statements with respect to this Agreement must be
in writing.  Notices to the Company shall be delivered to the Chairman of the
Board or any other executive of the Company.  Notices to Executive may be
delivered to Executive in person or sent to Executive’s then-current mailing
address as indicated in the Company’s records.


(b)           This Agreement sets forth the entire agreement of the parties
concerning the subjects covered herein; there are no promises, understandings,
representations, or warranties of any kind concerning those subjects except as
expressly set forth in this Agreement.


(c)           Any modification of this Agreement must be in writing and signed
by all parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


Initials __/__ Page 7

--------------------------------------------------------------------------------


 
(d)           If any provision of this Agreement, or its application to anyone
or under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


(e)           This Agreement will be governed and interpreted under the laws of
the United States of America and the laws, but not the choice of law rules, of
the State of Alaska as applied to contracts made and carried out in Alaska by
residents of Alaska.


(f)           No failure on the part of any party to enforce any provisions of
this Agreement will act as a waiver of the right to enforce that provision.


(g)           Section headings are for convenience only and shall not define or
limit the provisions of this Agreement.


(h)           This Agreement may be executed in several counterparts, each of
which is an original.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original.  A photocopy of this Agreement shall be effective as an
original for all purposes.


(i)           Executive acknowledges that Executive has had the opportunity to
discuss this Agreement with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, is knowingly and voluntarily entering into this
Agreement, agrees to be bound by this Agreement and has received a duplicate
original of this Agreement for Executive’s records.


IN WITNESS WHEREOF the undersigned have duly executed this Agreement as of the
date first set out on the first page of this Agreement.
 
APC GROUP, INC.
    EXECUTIVE:                                
/s/ Kenneth S. Forster
   
/s/ Kenneth S. Forster
 
Kenneth S. Forster
   
Kenneth S. Forster 
 
Secretary
   
 
 

 
 
 
DIRECTORS
    EXECUTIVE:                                
/s/ Matthew Meyer
   
/s/ Kenneth S. Forster
 
Matthew Meyer
   
Kenneth S. Forster 
 
 
   
 
 

 
Initials __/__ Page 8

--------------------------------------------------------------------------------

